DETAILED ACTION
Claims 12-20 and 23-25 are presented for examination. Claims 12 and 23-25 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John P. Kong [Reg. no. 40,054] on 15 and 16 February 2022.
The application has been amended as follows:
12. (Currently Amended)	An operational plan optimization device comprising:
	an integrated control processing unit; and
	a plurality of simulators communicably connected to and controlled integrally by the integrated control processing unit, 
	wherein the integrated control processing unit is configured to:
		recognize a varying processable amount over time within a predetermined period of each of the simulators, the varying processable amount relating to at least one of a central processing unit (CPU) performance, a CPU operating rate, a memory capacity, and a memory operating rate of each of the simulators;
		transmit a simulation request for a simulation process within an optimal processing amount within the recognized processable amount of each of the simulators to each of the simulators for parallel execution by at least two of the simulators, together with an operation state information group and a simulation condition;
		receive a plurality of evaluation value groups as a simulation process result based on the operation state information group and the simulation condition from each of the simulators; [[and]]
		determine an operation objective evaluation value for each of the plurality of evaluation value groups based on an operation objective function; and
having a largest evaluation value among the plurality of evaluation value groups,
	wherein the integrated control processing unit receives information on the start and completion of the simulation process directly or indirectly from another integrated control processing unit of another operational plan optimization device that shares the plurality of simulators, and
	wherein the integrated control processing unit stops recognizing the varying processable amount over time within the predetermined period of each of the simulators from the start to the completion of the simulation process.

13. (Previously Presented)	The operational plan optimization device according to claim 12, wherein
	the evaluation value group includes a degree of similarity to a present operation as an evaluation value.

14. (Previously Presented)	The operational plan optimization device according to claim 12, further comprising:
	an operation state information acquisition unit that acquires the operation state information, wherein
	the operation state information is transmitted from the operation state information acquisition unit to the integrated control processing unit.

15. (Previously Presented)	The operational plan optimization device according to claim 12, wherein
	the integrated control processing unit generates an individual operation instruction corresponding to the recognized highest evaluation value group and transmits the individual operation instruction to at least an operator terminal approximately on a real-time basis.

16. (Previously Presented)	The operational plan optimization device according to claim 14, wherein


17. (Previously Presented)	The operational plan optimization device according to claim 12, further comprising:
	a refinement control component communicably connected to the integrated control processing unit, wherein
	the integrated control processing unit generates a simulation condition on the basis of the operation state information group and a refinement condition of the refinement control component.

18. (Previously Presented)	The operational plan optimization device according to claim 17, wherein
	a degree of refinement of the refinement condition of the refinement control component is changeable, or the refinement conditions of a plurality of degrees of refinement are set in the refinement control component.

19. (Previously Presented)	The operational plan optimization device according to claim 17, wherein
	the refinement control component generates the refinement condition on the basis of a setting condition and a plurality of refinement control components are provided.

20. (Previously Presented)	The operational plan optimization device according to claim 18, wherein
	the refinement control component generates the refinement condition on the basis of a setting condition and a plurality of refinement control components are provided.

21. (Cancelled).	

22. (Cancelled).	


	wherein the simulation process is divided into a first operation range for a first subset of production steps in the simulation process and a second operation range for a second subset of the production steps in the simulation process different from the first subset of production steps, and
	wherein the transmitting of the simulation request transmits a first simulation request for simulation on the first operation range to one of the simulators with the operation state information group and the simulation condition associated with the first subset of the production steps, and transmits a second simulation request for simulation on the second operation range to another one of the simulators with the operation state information group and the simulation condition associated with the second subset of the production steps,
	wherein the receiving receives a first plurality of evaluation value groups as the simulation process result from the one of the simulators and a second plurality of evaluation value groups as the simulation process result from the another one of the simulators, 
	wherein the determining determines the operation objective evaluation value for each of the first plurality of evaluation value groups for the first operating range based on the operation objective function and determines the operation objective evaluation value for each of the second plurality of evaluation value groups for the second operating range based on the operation objective function,
	wherein the recognizing recognizes the highest evaluation value group having the largest operation objective evaluation value among the first plurality of evaluation value groups for the first operating range and the highest evaluation value group having the largest operation objective evaluation value among the second plurality of evaluation value groups for the second operating range, and
	wherein the integrated control processing unit is further configured to: 
	set another simulation condition including a first simulation condition corresponding to the highest evaluation value group for the first operation range and a second simulation condition corresponding to the highest evaluation value group for the second operation range;  
	transmit another simulation request for simulation on a third operation range including the first operation range and the second operation range to at least one of the simulators with the operation state information group associated with the first subset of the production steps, the production steps, and the another simulation condition;  
	receive a third plurality of evaluation value groups as the simulation process result from the at least one of the simulators; [[and]]
	determine the operation objective evaluation value for each of the third plurality of evaluation value groups for the third operation range based on the operation objective function; and
	recognize the highest evaluation value group having the largest operation objective evaluation value among the third plurality of evaluation value groups for the third operation range.

24. (Currently Amended)	An operational plan optimization method which uses the operational plan optimization device according to claim 13, 
	wherein the simulation process is divided into a first operation range for a first subset of production steps in the simulation process and a second operation range for a second subset of the production steps in the simulation process different from the first subset of production steps, and
	wherein the transmitting of the simulation request transmits a first simulation request for simulation on the first operation range to one of the simulators with the operation state information group and the simulation condition associated with the first subset of the production steps, and transmits a second simulation request for simulation on the second operation range to another one of the simulators with the operation state information group and the simulation condition associated with the second subset of the production steps,
	wherein the receiving receives a first plurality of evaluation value groups as the simulation process result from the one of the simulators and a second plurality of evaluation value groups as the simulation process result from the another one of the simulators, 
	wherein the determining determines the operation objective evaluation value for each of the first plurality of evaluation value groups for the first operating range based on the operation objective function and determines the operation objective evaluation value for each of the second plurality of evaluation value groups for the second operating range based on the operation objective function,
	wherein the recognizing recognizes the highest evaluation value group having the largest operation objective evaluation value among the first plurality of evaluation value groups for the having the largest operation objective evaluation value among the second plurality of evaluation value groups for the second operating range, and
	wherein the integrated control processing unit is further configured to: 
	set another simulation condition including a first simulation condition corresponding to the highest evaluation value group for the first operation range and a second simulation condition corresponding to the highest evaluation value group for the second operation range;  
	transmit another simulation request for simulation on a third operation range including the first operation range and the second operation range to at least one of the simulators with the operation state information group associated with the first subset of the production steps, the operation state information group associated with the second subset of the production steps, and the another simulation condition;  
	receive a third plurality of evaluation value groups as the simulation process result from the at least one of the simulators; [[and]]
	determine the operation objective evaluation value for each of the third plurality of evaluation value groups for the third operation range based on the operation objective function; and
	recognize the highest evaluation value group having the largest operation objective evaluation value among the third plurality of evaluation value groups for the third operation range.

25. (Currently Amended)	An operational plan optimization method which uses the operational plan optimization device according to claim 17, 
	wherein the simulation process is divided into a first operation range for a first subset of production steps in the simulation process and a second operation range for a second subset of the production steps in the simulation process different from the first subset of production steps, and
	wherein the transmitting of the simulation request transmits a first simulation request for simulation on the first operation range to one of the simulators with the operation state information group and the simulation condition associated with the first subset of the production steps, and transmits a second simulation request for simulation on the second operation range to another one of the simulators with the operation state information group and the simulation condition associated with the second subset of the production steps,

	wherein the determining determines the operation objective evaluation value for each of the first plurality of evaluation value groups for the first operating range based on the operation objective function and determines the operation objective evaluation value for each of the second plurality of evaluation value groups for the second operating range based on the operation objective function,
	wherein the recognizing recognizes the highest evaluation value group having the largest operation objective evaluation value among the first plurality of evaluation value groups for the first operating range and the highest evaluation value group having the largest operation objective evaluation value among the second plurality of evaluation value groups for the second operating range, and
	wherein the integrated control processing unit is further configured to: 
	set another simulation condition including a first simulation condition corresponding to the highest evaluation value group for the first operation range and a second simulation condition corresponding to the highest evaluation value group for the second operation range; 
	transmit another simulation request for simulation on a third operation range including the first operation range and the second operation range to at least one of the simulators with the operation state information group associated with the first subset of the production steps, the operation state information group associated with the second subset of the production steps, and the another simulation condition; 
	receive a third plurality of evaluation value groups as the simulation process result from the at least one of the simulators; [[and]]
	determine the operation objective evaluation value for each of the third plurality of evaluation value groups for the third operation range based on the operation objective function; and
	recognize the highest evaluation value group having the largest operation objective evaluation value among the third plurality of evaluation value groups for the third operation range.

Allowable Subject Matter
Claims 12-20 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
US patent 7,499,766 B2 Knight, et al [herein “Knight”] teaches a supply chain optimization management system. Knight column 24 lines 12-13 teaches “coordinating a lot size optimization decision and an inventory optimization decision” between an LWE module and an IA module. However, Knight fails to teach that either module stops recognizing a varying processable amount over a simulator period.
US patent 5,229,948 Wei, et al. [herein “Wei”] teaches an analytic model for maximizing the performance of a serial manufacturing system. Wei columns 13-14 teach an objective function and observation time intervals which are iterated to optimize an actual throughput of the system. Wei teaches finding optimal buffer sizes.
Sarimveis, H., et al. “Dynamic Modeling and Control of Supply Chain Systems: A Review” Computers & Operations Research, vol. 35, pp. 3530-3561 (2008) [herein “Sarimveis”] page 3548 section 4 teaches using model predictive control (MPC) for supply chain management. Sarimveis page 3548 last paragraph teaches “MPC is based on the following simple idea: at each discrete-time instance the control action is obtained by solving on-line a finite-horizon open-loop optimal control problem, using the current state of the system as the initial state.”
Persson, F. & Araldi, M. “The Development of a Dynamic Supply Chain Analysis Tool - Integration of SCOR and Discrete Event Simulation” Int'l J. Production Economics, vol. 121, pp. 574-583 (2009) [herein “Persson”] integrating SCORE with DES. Persson teaches modeling a supply chain between many companies in a network.
Terlunen, S. “Adaption of the Discrete Rate-Based Simulation Paradigm for Tactical Supply Chain Decisions” Proceedings of 2014 Winter Simulation Conf., pp. 2060-2071 (2014) teaches a discrete rate-based simulation for supply chain management. Terlunen page 2066 second to last paragraph teaches a rate-based simulation modeling: storage facilities, production facilities, and transportation facilities. Terlunen teaches “the material flow is restricted by means of volume-based and flow-rate based capacities.”
None of the references taken either alone or in combination with the prior art of record disclose “the integrated control processing unit receives information on the start and completion of the simulation process directly or indirectly from another integrated control processing unit of another operational plan optimization device that shares the plurality of simulators, and the integrated control processing unit stops recognizing the varying processable amount over time within the predetermined period of each of the simulators from the start to the completion of the simulation process” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        16 February 2022